Exhibit Second Quarter 2008 Report to Shareholders For the Six Months Ended February 29, 2008 (Unaudited) Corus Entertainment Inc. Second Quarter Report to Shareholders TABLE OF CONTENTS HIGHLIGHTS 3 Significant Events in the Quarter 3 Significant Events Subsequent to the Quarter 4 Management’s Discussion and Analysis 5 Overview of Consolidated Results 5 Revenues 6 Direct cost of sales, general and administrative expenses 6 Depreciation 6 Amortization 6 Interest expense 6 Other expense, net 6 Income taxes 7 Net income 7 Other comprehensive income (loss), net of tax 7 Radio 8 Television 9 Content 10 Corporate 11 Quarterly Consolidated Financial Information 11 Risks and Uncertainties 12 Financial Position 12 Liquidity and Capital Resources 13 Cash flows 13 Liquidity 13 Net debt to segment profit 13 Off-balance sheet arrangements and derivative financial instruments 14 Contractual commitments 14 Outstanding Share Data 14 Changes in Internal Control Over Financial Reporting 14 Key Performance Indicators 14 Free cash flow 14 Net debt 15 Net debt to segment profit 15 Impact of New Accounting Policies 15 Recent Accounting Pronouncements 15 Consolidated Financial Statements and Notes 16 Corus 2 Corus Entertainment Inc. Second Quarter Report to Shareholders HIGHLIGHTS (These highlights are derived from the unaudited consolidated financial statements) (thousands of Canadian dollars except per share data) Three months ended Six months ended February 29, February 28, February 29, February 28, 2008 2007 2008 2007 Revenues 178,738 174,729 393,563 383,927 Segment profit Radio 10,286 9,948 35,757 33,597 Television 43,580 40,804 106,449 101,286 Content 445 2,129 916 3,136 Corporate (4,793 ) (5,642 ) (10,439 ) (11,040 ) Eliminations 215 81 440 258 49,733 47,320 133,123 127,237 Net income 35,368 19,543 74,755 56,212 Earnings per share Basic $ 0.42 $ 0.23 $ 0.89 $ 0.67 Diluted $ 0.41 $ 0.22 $ 0.87 $ 0.65 Weighted average number of shares outstanding (in thousands) Basic 83,378 84,555 83,633 84,337 Diluted 85,352 86,910 85,748 86,585 Significant Events in the Quarter • On December 24, 2007, the CRTC approved the Company’s application to acquire radio station CIGR-FM Sherbrooke from Groupe Génération Rock. (See Broadcasting Decision CRTC 2007-435 for full details.) • On December 28, 2007 and January 31, 2008, the Company paid a monthly dividend of $0.0825 and $0.08333 to holders of its Class A and Class B shares respectively. • On January 8, 2008, KidsCo, the global channel owned by the Company, NBC Universal and DIC Entertainment announced that it is expanding to new territories including the Philippines, Indonesia, South Korea, Hong Kong, South Africa and the Middle East within the calendar year. • On January 8, 2008 the Company and MTV Networks International (MTVNI) announced plans to extend their multi-year broadcast partnership for Nickelodeon content to encompass all digital rights for Nickelodeon and related brands, covering broadcast, broadband, mobile, video-on-demand, pay-per-view, electronic sell-through and gaming.Under one new multi-platform agreement, Corus will have Canadian rights across all media for Nickelodeon's award-winning TV properties such as SpongeBob SquarePants and Dora the Explorer, enabling multiplatform management across TV, Internet and mobile. As part of the agreement, Corus will also represent Nickelodeon's popular kids and family web sites, including nick.com, for advertising sales in Canada. • On January 9, 2008, the Company announced that their Board of Directors had approved a $0.20 increase in its annual dividend. The Company’s monthly dividend for holders of its Class A and Class B shares increased to $0.09917 and $0.100 respectively. At the new rate, the expected dividend on an annual basis for the Company’s Class A and Class B shares is $1.19 and $1.20 respectively, up from the previous rate of $0.99 and $1.00 respectively. Corus 3 • On January 28, 2008, the Company’s Nelvana Enterprises and ReelTime.com announced they had entered into an agreement to grant ReelTime the VOD rights to episodes from Nelvana’s extensive kids content library. • On January 29, 2008, the Company’s Corus Custom Networks, launched EyesOn TV, western Canada’s only channel for long-form advertising. The channel will showcase full-product demonstrations of a variety of household products, collectables, electronic goods, and health and beauty supplies from some of the most successful providers of infotainment. • On January 31, 2008, the Company increased its number of radio stations from 52 to 53 with the official closing of its acquisition of radio station CIGR-FM Sherbrooke from Groupe Génération Rock. • February 1, 2008 was the effective split date for the Company’s two-for-one stock split for its issued and outstanding Class A Participating Shares and Class B Non-Voting Participating Shares. • On February 7, 2007, The Company was awarded the IR Magazine Award for Best Community Investment Meetings in Canada. • On February 13, 2008, the Company announced that the Toronto Stock Exchange (the TSX) had accepted the notice filed to renew its Normal Course Issuer Bid for its Class B Non-Voting Participating Shares through the facilities of the TSX. • On February 14, 2008, the Company launched Cosmopolitan Television.In partnership with Hearst Corporation and inspired by the world’s bestselling women’s magazine, this new addition to the television dial promises fun, flirty and irreverent entertainment for women. • On February 29, 2008, the Company’s Nelvana Enterprises and Cartoon Network Enterprises (CNE) announced they have entered into a relationship to support the Company’s exciting new anime property, Bakugan. Through the agreement CNE will serve as the brand’s licensing agent for the non-toy related categories across Europe and Africa. This announcement follows closely on the news of Bakugan’s U.S. broadcast debut on Cartoon Network (Feb. 24, 2008). • On February 29, 2008, the Company paid a monthly dividend of $0.049585 and $0.05 to holders of its Class A and Class B shares respectively. Significant Events Subsequent to the Quarter • On March 6, 2007, the Company announced that its network of news-talk stations would help to make the Internet a safer place for children and youth and curb the rise in cyber bullying with an anti-cyber bullying campaign during March and April. CKNW AM 980 (Vancouver), 630 CHED (Edmonton), AM770 CHQR (Calgary), CJOB 68 (Winnipeg), AM980 (London), AM900 CHML (Hamilton), AMand 940Montreal will each host their own on-air town hall forums and discussions with local police, school administrators, parents and child welfare groups on the growing trend of cyber bullying and the negative aspects of online and mobile social networking. • On March 7, 2007, the Company announced it had reached an agreement to purchase the analog specialty television service CLT (Canadian Learning Television) from CTVglobemedia. The transaction is subject to approval by the Canadian Radio-television and Telecommunications Commission (CRTC). The acquisition price for CLT is approximately $73 million Cdn (subject to the customary closing adjustments). • On March 14, 2007, KidsCo, the joint venture channel owned by the Company, NBC Universal and DIC Entertainment announced that it will go on air in the Philippines and Singapore on 20th March 2008, and in South Korea on April 11, 2008. • On March 20, 2007, Corus Radio launched a new concept to Canadian radio: an Internet-driven, 24-hour all-news radio format providing comprehensive and live news around the clock. Based in Edmonton, it will keep listeners informed with continuous 30-minute information packages featuring news, weather, traffic, business news, sports and hyper-local news from citizen journalists. • On March 31, 2008, the Company paid a monthly dividend of $0.049585 and $0.05 to holders of its Class A and Class B shares respectively. Corus 4 Management’s Discussion and Analysis Management’s Discussion and Analysis of the financial position and results of operations for the three and six months ended February 29, 2008 is prepared at March 31, 2008.The following should be read in conjunction with Management’s Discussion and Analysis, consolidated financial statements and the notes thereto included in our August 31, 2007 Annual Report and the consolidated financial statements and notes of the current quarter.The financial highlights included in the discussion of the segmented results are derived from the unaudited consolidated financial statements.All amounts are stated in Canadian dollars unless specified otherwise. Cautionary statement regarding forward-looking statements To the extent any statements made in this report contain information that is not historical, these statements are forward-looking statements and may be forward-looking information within the meaning of applicable securities laws (collectively, “forward-looking statements”).These forward-looking statements related to, among other things, our objectives, goals, strategies, intentions, plans, estimates and outlook, including advertising, program, merchandise and subscription revenues, operating costs and tariffs, taxes and fees, and can generally be identified by the use of the words such as "believe", "anticipate", "expect", "intend", "plan", "will", "may" and other similar expressions.In addition, any statements that refer to expectations, projections or other characterizations of future events or circumstances are forward-looking statements.Although Corus believes that the expectations reflected in such forward-looking statements are reasonable, such statements involve risks and uncertainties and undue reliance should not be placed on such statements.Certain material factors or assumptions are applied in making forward-looking statements, including without limitation factors and assumptions regarding advertising, program, merchandise and subscription revenues, operating costs and tariffs, taxes and fees and actual results may differ materially from those expressed or implied in such statements.Important factors that could cause actual results to differ materially from these expectations include, among other things: our ability to attract and retain advertising revenues; audience acceptance of our television programs and cable networks; our ability to recoup production costs, the availability of tax credits and the existence of co-production treaties; our ability to compete in any of the industries in which we do business; the opportunities (or lack thereof) that may be presented to and pursued by us; conditions in the entertainment, information and communications industries and technological developments therein; changes in laws or regulations or the interpretation or application of those laws and regulations; our ability to integrate and realize anticipated benefits from our acquisitions and to effectively manage our growth; our ability to successfully defend ourselves against litigation matters arising out of the ordinary course of business;and changes in accounting standards. Additional information about these factors and about the material assumptions underlying such forward-looking statements may be found in our Annual Information Form.Corus cautions that the foregoing list of important factors that may affect future results is not exhaustive.When relying on our forward-looking statements to make decisions with respect to Corus, investors and others should carefully consider the foregoing factors and other uncertainties and potential events. Unless otherwise required by applicable securities laws, we disclaim any intention or obligation to publicly update or revise any forward-looking statements whether as a result of new information, events or circumstances that arise after the date thereof or otherwise. Overview of Consolidated Results Net income for the second quarter was $35.4 million on revenues of $178.7 million, as compared to net income of $19.5 million on revenues of $174.7 million in the prior year.The current year benefited from a change in long-term future tax rates.For the quarter, Radio delivered segment profit growth of 3%, while Television’s segment profit increased by 7%.Please refer to the discussion of segmented results for further analysis. Corus 5 Financial Results Revenues Revenues for the second quarter were $178.7 million, an increase of 2% over $174.7 million last year.Both Radio and Television revenues increased by 4%, while Content decreased by 24% in the quarter.For the six-month period, revenues of $393.6 million represented a 3% increase over $383.9 million last year.Radio and Television revenues have increased by 5% and 4%, respectively, while Content revenues have decreased by 22%.Please refer to the discussion of segmented results for additional analysis of revenues. Direct cost of sales, general and administrative expenses Direct cost of sales, general and administrative expenses for the second quarter were $129.0 million, up 1% from $127.4 million in the prior year.For the six-month period, expenses were $260.4 million, also an increase of 1% over the prior year.Expense increases in Television were the result of higher program rights and film amortization, expenses increased at Radio as the result of having two additional stations relative to last year.Expenses at Content decreased as the result of lower revenues, and decreased at Corporate as result of the impact of a lower share price on stock-based compensation.Please refer to the discussion of segmented results for additional analysis of expenses. Depreciation Depreciation expense for the first two quarters was $11.3 million, an increase of $0.8 million from last year.This increase reflects the timing of capital expenditures and a charge for redundant Corporate assets in the first quarter. Amortization The Company adopted the new accounting standards for financial instruments in the first quarter of fiscal 2008.Under these standards, financing fees are included in the carrying amount of the associated debt and amortized over its expected life using the effective interest rate method.The amortization calculated under this method is now included in interest expense. Interest expense Interest expense for the second quarter was $10.1 million, up from $9.0 million last year, while for the six-month period interest expense of $21.1 million represented a $3.2 million increase over the prior year.Interest on long-term debt is essentially unchanged from the prior year.Interest rate swap agreements fix the interest rate at 4.13% plus a margin on $400.0 million of the bank debt for the full term of the facility.The effective interest rate on bank loans for the first six months of fiscal 2008 was 5.5%.Other interest, which includes imputed non-cash interest on the discounting of financial instruments, increased by $3.0 million from the prior year.This is largely the result of implementing the new financial instruments guidance in fiscal 2008. Other expense, net Other expense for the second quarter was insignificant in both the current and prior year. For the year to date, other expense of $3.9 million represents a decrease of $2.6 million from the prior year.The current year includes restructuring charges of $2.8 million, incurred primarily in the Television segment, while the prior year includes $6.8 million in restructuring charges, incurred primarily in the Television and Content segments.Interest income declined as a result of lower cash and cash equivalents balances. Corus 6 Income taxes The effective tax rate for the first two quarters of fiscal 2008 was 20.2%, compared to the Company’s 33.7% statutory rate. On December 14, 2007, the reduction to future federal corporate income tax rates announced in Bill C-28 on October 31, 2007 became substantively enacted.As a result, the Company was required to re-measure its income tax assets and liabilities using the reduced rates.As a result of this change, as well as other items, the Company recorded income tax recoveries of $13,212 in the second quarter of fiscal 2008. Net income Net income for the second quarter was $35.4 million, as compared to $19.5 million last year.Earnings per share for the second quarter were $0.42 basic and $0.41 diluted, compared with $0.23 basic and $0.22 diluted last year.For the year-to-date, net income in fiscal 2008 was $74.8 million, or $0.89 basic and $0.87 diluted earnings per share, compared to net income of $56.2 million, or $0.67 basic and $0.65 diluted earnings per share, last year. Other comprehensive income (loss), net of tax Other comprehensive loss for the quarter was $6.1 million, compared to income of $0.4 million in the prior year.For the six-month period, the loss in the current year was $12.9 million compared to income of $1.0 million in the prior year.This loss is the result primarily of the change in the unrealized fair value of the Company’s interest rate swap.As the Company adopted the new accounting standards for financial instruments in the first quarter of fiscal 2008, there is no comparative figure for this change in unrealized fair value. Corus 7 Radio The Radio division comprises 53 radio stations situated primarily in nine of the 10 largest Canadian markets by population and in the densely populated area of southern Ontario. Corus is one of Canada’s leading radio operators in terms of revenues and audience reach. Financial Highlights Three months ended Six months ended February 29, February 28, February 29, February 28, (thousands of Canadian dollars) 2008 2007 2008 2007 Revenues 61,478 58,836 141,003 134,427 Direct cost of sales, general and administrative expenses 51,192 48,888 105,246 100,830 Segment profit 10,286 9,948 35,757 33,597 Revenues for the second quarter were $61.5 million, representing a 4% increase over the prior year.Local airtime revenues increased by 2% and national airtime revenues increased by 8% compared to the prior year.For the six-month period, revenues of $141.0 million represented a 5% increase over the prior year.Local airtime revenues increased by 3% and national airtime revenues increased by 8% compared to the prior year.Other ancillary revenues also increased from the prior year.Strong revenue growth for the quarter and year-to-date was achieved in the west, with low single-digit growth in Ontario and Quebec.Corus’ expectation is that it will exceed market growth in the markets in which it broadcasts.This occurred in several important markets, as indicated by the Trans-Canada Radio Advertising by Market (“TRAM”) Report for the six months ended February 29, 2008.Overall, Corus grew by 3%, compared to total market growth of 5%, however this result is skewed somewhat by several new competitors in Calgary, where Corus grew by 7% compared to market growth of 16%, and a shrinking market in French-language Montreal and some softness in Toronto’s performance. Direct cost of sales, general and administrative expenses for the second quarter were $51.2 million, up 5% from the prior year.For the six-month period, expenses of $105.2 million represented a 4% increase over the prior year.Expenses increased for employee-related costs and production and programming costs, due in part to having three additional stations relative to last year, while regulatory costs decreased from the prior year. Segment profit for the second quarter was $10.3 million, an increase of 3% from last year.For the six-month period, segment profit was $35.8 million, an increase of 6% from the prior year.This segment profit increase represents a slight margin improvement for the Radio segment. Corus 8 Television The Television division comprises the following: specialty television networks YTV, W Network, Treehouse TV, Corus’ 80% interest in Country Music Television Limited (“CMT”), a 50.5% interest in Telelatino, a 50% interest in TELETOON and a 20% interest in Food Network; Corus’ premium television services Movie Central and Encore; interests in three digital television channels: SCREAM, Cosmopolitan Television and Discovery Kids Canada; Corus Custom Networks, a cable advertising service; three local television stations; Max Trax, a residential digital music service; and the Nelvana production studio. Financial Highlights Three months ended Six months ended February 29, February 28, February 29, February 28, (thousands of Canadian dollars) 2008 2007 2008 2007 Revenues 104,574 100,168 230,693 222,809 Direct cost of sales, general and administrative expenses 60,994 59,364 124,244 121,523 Segment profit 43,580 40,804 106,449 101,286 Revenues for the second quarter were $104.6 million, up 4% from the corresponding period last year, while for the six-month period revenues also grew by 4% to $230.7 million.Advertising revenue grew by 6% in the quarter and 3% for the six-month period, while subscriber revenue grew by 1% in the quarter and 3% for the six-month period over the prior year.Other ancillary revenues, primarily derived through service work in the studio, were also up in the quarter and year-to-date.Specialty advertising growth was 8% for the quarter and 4% for the year-to-date led by strong double-digit growth at W Network. Movie Central finished the quarter with 884,000 subscribers, up 2% from the same period last year. Direct cost of sales, general and administrative expenses were $61.0 million for the second quarter and $124.2 million for the six-month period, representing increases of 3% and 2%, respectively, from the prior year.The increase was primarily due to higher programming costs, as amortization of program rights and film investments and other cost of sales increased by 8% for both the quarter and year-to-date period.These costs fluctuate in proportion to changes in subscriber levels, as a result of program supply agreements and Canadian content requirements based on the prior year’s revenues, as a result of conditions of license as well as with the volume of service work in the studio.These increased costs were offset by effective cost containment in other general and administrative overhead which decreased by 5% in the quarter and 6% in the six-month period relative to the same period last year.General and administrative expenses included an increase in marketing costs, lower regulatory fees, foreign exchange gains and lower employee-related costs. Television incurred $2.6 million in restructuring expenses in the first quarter, related to the Toronto operations.These costs are reflected in other expense, net and are excluded from segment profit. Segment profit for the second quarter was $43.6 million, up 7% from the prior year, while segment profit of $106.4 million for the six-month period represented a 5% increase over the prior year. Corus 9 Content The Content division participates in the distribution of television programs and the sale and licensing of related products and rights. Financial Highlights Three months ended Six months ended February 29, February 28, February 29, February 28, (thousands of Canadian dollars) 2008 2007 2008 2007 Revenues 13,218 17,320 22,775 29,066 Direct cost of sales, general and administrative expenses 12,773 15,191 21,859 25,930 Segment profit 445 2,129 916 3,136 Revenues for the first two quarters were $22.8 million, representing a 22% decrease compared to the prior year.Included in Content’s revenues for the year-to-date are inter-company revenues of $0.9 million.These revenues are eliminated upon consolidation. Direct cost of sales, general and administrative expenses for the first two quarters were $21.9 million, down 16% from the prior year.This decrease is the result of lower revenues in the period. Segment profit for the first two quarters was $0.9 million, compared to $3.1 million in the same period last year. The Content division continues to perform in line with the Company’s current expectations of modest segment profit. Corus 10 Corporate The Corporate segment results represent the incremental cost of corporate overhead in excess of the amount allocated to the operating segments. Financial Highlights Three months ended Six months ended February 29, February 28, February 29, February 28, (thousands of Canadian dollars) 2008 2007 2008 2007 Stock-based compensation 1,999 2,206 4,754 4,125 Other general and administrative costs 2,794 3,436 5,685 6,915 General and administrative expenses 4,793 5,642 10,439 11,040 General and administrative expenses decreased to $10.4 million in the first two quarters from $11.0 million in the same period last year. Stock-based compensation includes the expenses related to the Company’s Performance Share Units (“PSUs”), stock options and other long-term incentive plans.The decrease in stock-based compensation in the current year relates to a change in the vesting assumptions for Company’s Performance Share Unit plan. Other general and administrative costs are down from the prior year primarily as a result of foreign exchange gains and lower costs related to short-term incentive based compensation. Quarterly Consolidated Financial Information The following table sets forth certain unaudited data derived from the unaudited consolidated financial statements for each of the eight most recent quarters ended February 29, 2008.In management’s opinion, these unaudited consolidated financial statements have been prepared on a basis consistent with the audited consolidated financial statements contained in the Company’s Annual Report for the year ended August 31, 2007, except as noted in note 2 to the unaudited consolidated financial statements. (thousands of Canadian dollars except per share amounts) Earnings per share Revenues Segment profit Net income Basic Diluted 2008 2nd quarter 178,738 49,733 35,368 $ 0.42 $ 0.41 1st quarter 214,825 83,390 39,387 0.47 0.46 2007 4th quarter 187,204 50,184 21,219 $ 0.25 $ 0.25 3rd quarter 197,612 63,500 29,587 0.35 0.34 2nd quarter 174,729 47,320 19,543 0.23 0.22 1st quarter 209,198 79,917 36,669 0.44 0.43 2006 4th quarter 184,979 44,515 46,642 $ 0.56 $ 0.54 3rd quarter 181,562 57,702 23,154 0.27 0.27 Corus 11 Seasonal Fluctuations As discussed in Management’s Discussion and Analysis for the year ended August 31, 2007, Corus’ operating results are subject to seasonal fluctuations that can significantly impact quarter-to-quarter operating results.In particular, as the Company’s broadcasting businesses are dependent on general advertising and retail cycles associated with consumer spending activity, the first quarter results tend to be the strongest and second quarter results tend to be the weakest in a fiscal year. Significant items causing variations in quarterly results • Net income for the second quarter of fiscal 2008 was positively impacted by approximately $13.2 million in income tax rate changes and other income tax items. • Net income for the fourth quarter of fiscal 2006 was positively impacted by approximately $37.0 million in income tax rate changes and other income tax items. Risks and Uncertainties There have been no material changes in any risks or uncertainties facing the Company since the year ended August 31, 2007.In particular, there is no material change to the risks associated with potential changes to regulatory fees as discussed in Managements’ Discussion and Analysis for the year ended August 31, 2007. Financial Position Total assets at February 29, 2008 were $1.97 billion, compared to $1.94 billion at August 31, 2007.The following discussion describes the significant changes in the consolidated balance sheet since August 31, 2007. Current assets increased by $9.7 million.Cash and cash equivalents decreased by $1.0 million.Please see the discussion of cash flows below.Accounts receivable increased by $6.2 million from year end, but has decreased by $28.4 million from the end of the previous quarter.The accounts receivable balance typically grows in the first and third quarter as a result of the broadcast revenue cycle.The Company carefully monitors the aging of its accounts receivables. Non-current assets increased by $19.7 million.Tax credits receivable increased as a result of accruals related to film production, offset by tax credit receipts.Investments and other assets increased by $1.3 million, due to investments made in Content’s international channel ventures.Program and film rights (current and non-current) increased by $17.2 million, as additions of acquired rights of $88.6 million were offset by amortization of $72.0 million as well as a transition adjustment related to the implementation of new financial instruments standards.In particular, investments in programming were made relating to the launch of the Cosmopolitan Television digital channel in the second quarter.Film investments increased by $2.6 million as net film spending of $29.5 million was offset by film amortization and accruals for tax credits. Current liabilities decreased by $3.5 million.Accounts payable and accrued liabilities decreased by $2.0 million and income taxes payable decreased by $1.5 million.Accounts payable and accrued liabilities related to working capital decreased by $10.6 million, while non-working capital accruals for program rights, film investments and dividends increased by $8.6 million, as the Company invested in television programming and increased its dividend.Income taxes payable decreased due to the timing of income tax installments. Non-current liabilities increased by $15.2 million.Long-term debt increased by $16.0 million, as the Company used its credit facility to finance its Normal
